Citation Nr: 1452880	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-25 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from February 1971 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In March 2013, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he injured his lumbar spine during his period of active duty.  Specifically, he testified that he was involved in a motor vehicle accident while sitting in the back seat of a fellow servicemember's Pontiac GTO as they were driving between Holloman Air Force Base, New Mexico, and El Paso, Texas, in 1971.  The Veteran additionally testified that he and the two other servicemembers involved in the motor vehicle accident were returned to Holloman Air Force Base for treatment, and the Veteran was prescribed medication the next morning and given time off from his regular duty assignments.  The Veteran further testified that he aggravated his fifth vertebrae as a result of lying in a top bunk while stationed at U-Tapao Air Base, Thailand, in February 1972, and that he began to self-medicate due to his back pain thereafter.  

A review of the Veteran's service treatment records does not mention the motor vehicle accident or any treatment for low back pain in 1971.  However, an August 1971 treatment indicated that the Veteran experienced pain over both the scapula and intrascapular region, especially upon elevation of the shoulder.  A November 1971 Physical Profile Serial Report shows that the Veteran was returned to world wide duty with no restrictions at that time.  Furthermore, a February 1972 treatment note from the U.S. Air Force Hospital at U-Tapao Air Base indicated that the Veteran complained of back pain and stiffness.  Although service treatment records also indicate that the Veteran had a "bicycle accident" in August 1973, there was no evidence of musculoskeletal symptomatology related to this incident; rather, the Veteran complained of upper respiratory symptoms, and was diagnosed as having abrasions and contusions.  His treatment records further reveal that he abused marijuana and opium while stationed in Thailand.  

X-rays administered by VA in March 1990 revealed mild degenerative changes at the L5-S1 articular facets.  At that time, the Veteran reported experiencing back symptomatology since 1974 as a result of a motor vehicle accident near El Paso, Texas, which became worse in January 1981.  

Private treatment records dated reveal that the Veteran injured his back while on the job in February 2005.  Specifically, the Veteran reported that he felt a pinch in his lower back while he was mopping a floor.  At that time, the Veteran informed his medical care providers that he had a past history of a motor vehicle accident with musculoskeletal injuries while in service at age 24.  He denied any military disability assessment for related back problems, but indicated that every few months he experienced sharp, "pinched nerve" symptoms in his lower back.  He was diagnosed as having lumbar strain, lumbar pain, and probable symptomatic spondylolisthesis.  

The Board emphasizes that the Veteran was not provided a VA examination with respect to his claim for service connection for a low back disorder.  38 C.F.R. § 3.159(c)(4) (2014).  The record reflects that the Veteran has been diagnosed with current low back disabilities.  He reported that he was injured in 1971 and experienced low back symptomatology since that time.  He testified that he self-medicated while in service to mask his pain.  The Board observes that the Veteran identified recurrent back pain which he related to the in-service motor vehicle accident in reports of medical history dated in March 1990 and February 2005, given during the course of medical treatment and long before he filed any claim for entitlement to service connection for a low back disorder.  In light of the above, the Board finds that the Veteran should be provided a VA examination.  See also McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

In addition, the Board finds that the RO should request any records or incident reports from Holloman Air Force Base, New Mexico, pertaining to a 1971 motor vehicle accident involving three servicemembers somewhere between Holloman Air Force Base and El Paso, Texas.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3) (2014).  

Accordingly, the case is REMANDED for the following action:

1. Request from Holloman Air Force Base, New Mexico, and any other appropriate source, any records or incident reports pertaining to a 1971 motor vehicle accident involving three servicemembers somewhere between Holloman Air Force Base and El Paso, Texas.  All efforts to locate the records must be documented in the claims file.  Efforts to obtain the records should be continued until it is determined that further requests would be futile or it is reasonably certain that the records do not exist.  The Veteran must be notified of any negative response.  38 C.F.R. § 3.159(e) (2014).

2.  After any additional records have been added to the claims file, schedule the Veteran for a VA examination with respect to his claim for entitlement to service connection for a low back disorder.  The claims file must be made available for review in conjunction with the examination.  Any indicated studies and tests should be completed.  Following examination of the Veteran and review of the claims file, the examiner should respond to the following:  

Express an opinion as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's diagnosed low back disabilities (degenerative changes, lumbar strain, lumbar pain, and probable symptomatic spondylolisthesis) were caused or otherwise related to active service.  

In providing these opinions, please address the February 1972 notations of back pain and stiffness in the service treatment records, as well as the Veteran's March 1990 and February 2005 reports of sustaining musculoskeletal injuries as a result of an in-service motor vehicle accident.  When providing an opinion, the examiner must consider the Veteran's statements as credible. 

A complete rationale must be provided for any opinion reached.  

3.  After the above development has been completed, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative.  An appropriate amount of time should be provided for a response.  Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



